Citation Nr: 0716368	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-13 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral claw toe 
deformity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In May 2006, the appellant testified at a 
Board hearing at the RO.  A transcript of that hearing is of 
record.  This matter was previously before the Board in July 
2006 at which time it was remanded for additional due process 
development.


FINDINGS OF FACT

1.  In a September 2002 decision, the Board denied the 
veteran's claim for service connection for bilateral claw toe 
deformity; this decision is final.  

2.  The additional evidence associated with the claims file 
since the September 2002 Board decision does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

Since the September 2002 Board denial, no new and material 
evidence has been received to warrant reopening the veteran's 
claim for service connection for bilateral claw toe 
deformity.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
appeal regarding the application to reopen a claim for 
service connection for a bilateral claw toe deformity, the 
appellant was provided with initial notice of the VCAA in 
January 2004 and March 2004, which was prior to the July 2004 
rating decision on appeal.  Therefore, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.  

For purposes of evaluating the veteran's request to reopen 
his claim, the Board observes that the recent case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), held that in regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the veteran that explains 
the meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Kent, supra.  

In this case, the appellant was provided specific notice of 
what evidence was necessary to establish entitlement to 
service connection for bilateral claw toe deformity in a July 
2006 letter.  In order to establish his claim, he was 
informed that he needed to submit evidence showing a current 
bilateral claw toe deformity was permanently worsened as a 
result of his active duty service.  He was further informed 
of the types of evidence to submit such as medical records or 
medical opinions.  He was also informed in the January 2004 
and March 2004 letters referred to above, as to what 
qualifies as new and material evidence.  However, he failed 
to submit new medical evidence showing that his bilateral 
claw toe deformity was permanently worsened during active 
duty service.  The appellant was not deprived of an 
opportunity to participate in the adjudication process 
because he did not know what evidence was needed to reopen 
his claim.  The appellant was told what evidence he needed to 
furnish in these letters.  Thus, the Board finds that the 
directives of Kent are satisfied.

The Board also notes that the January 2004 and March 2004 
letters implicitly notified the appellant that he should 
submit any pertinent evidence in his possession.  
Specifically, he was advised to identify any source of 
evidence and that VA would assist him in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claim is being denied.  Therefore, any notice 
defect, to include disability rating and effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  Moreover, the appellant was provided with 
notice of the disability rating and effective date elements 
in the July 2006 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining VA medical records identified by the appellant.  In 
addition, the appellant was afforded a VA examination.  The 
appellant was additionally provided with the opportunity to 
attend a hearing which he attended in May 2006.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  At the hearing the veteran's representative 
requested that the veteran be afforded a new VA examination 
so that a medical opinion could be obtained regarding the 
matter on appeal.  However, development of the underlying 
issue of service connection is not warranted absent the 
submission of new and material evidence.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

The veteran demonstrated a normal clinical evaluation of the 
feet at his September 1968 pre-enlistment examination.  A 
September 1968 Report of Medical History notes a history of 
contracture of toes of the feet.  In February 1969, 
bilateral, congenital hammertoe of the 4th and 5th digits was 
diagnosed.  A February 1969 consultation report reflects a 
diagnosis of claw toes involving the 4th and 5th toes of each 
foot.  Insole metatarsal arch supports and toe massage were 
prescribed.  A March 1969 medical record reflects hammertoes, 
bilateral of the 4th and 5th toes.  A May 1969 record notes 
that the veteran failed to respond satisfactorily to all 
procedures and would be unable to do any physical or military 
training.  It was recommended that the veteran be separated 
from service on the basis of a physical disability.

The June 1969 medical board report determined that the 
veteran was unfit for duty due to bilateral claw toes which 
existed prior to enlistment and were not aggravated by 
service.

On VA examination in December 1981, the veteran related that 
he had difficulty finding the right kind of shoe due to 
callus buildup and pain from his hammertoes. It was noted 
that his bilateral claw toes were increasingly worse since 
1979.  On physical examination of the feet, mild pronation, 
bilaterally, on walking, was noted. Bilateral hammertoes on 
the 4th and 5th digits with some callus formation on the 
dorsal surface of the toes were shown.  Neurovascular 
examination of both feet was normal.  The diagnoses included 
bilateral claw toes without functional limitation.

In a February 1982 decision, the RO determined that service 
connection for a bilateral congenital claw toe deformity was 
denied as such disability was determined to be a 
constitutional or developmental abnormality.  The veteran was 
notified by correspondence dated in February 1982 and did not 
appeal the adverse determination.

VA medical records dated from November 2000 to March 2001 
reflect that the veteran was seen with complaints of 
continued pain on the balls of both feet.  He reported that 
his foot problem arose while marching in the Navy and slowly 
progressed over the years.  The diagnostic assessments 
included painful hammertoes, 2-5, bilaterally.  VA records 
dated in November 2000 show that the veteran underwent 
arthroplastic surgery for right foot hammerdigit syndrome, 2-
5.  In February 2001, the veteran underwent surgery for left 
hammerdigit syndrome, 2-5.  A March 2001 record shows that 
the veteran reported only minimal to mild pain following his 
surgeries.  He stated that he was able to go back into his 
normal shoe wear without any problems.

In March 2001, the veteran submitted several lay statements 
from various relatives, colleagues, friends, teachers and 
coaches all of whom indicated that the veteran was very 
active in sports and other physical activities prior to 
service.  It was noted that the veteran did not demonstrate 
foot difficulties in the years preceding his service 
enlistment.  The statements essentially maintained that the 
veteran's foot disorder began during his period of active 
service.

On VA examination in April 2001, the veteran reported a 
history of complaints related to both feet, and wearing heavy 
and tight shoes during service.  He indicated that he 
developed clawing of the toes.  The veteran complained of 
constant pain of the feet and a dull numbness and tingling 
but not localized to any particular nerve distribution.  He 
stated that wearing any kind of tight shoes or walking more 
than 15 minutes aggravated his pain symptoms.  He said that 
standing in place or using steps caused pain.  The veteran 
complained of marked limitation of movements of the toes 
which affected his daily activities.  On physical 
examination, diffuse metatarsalgia in the forefoot was noted.  
Mild clawing of all of the toes was also shown.  Sensation 
was intact over the tips of all of the toes including the big 
toe. Localized hypoesthesia and diffuse pain were shown over 
the scar areas.  Toe range of motion revealed 10 degrees of 
extension of the 2nd, 3rd, 4th, and 5th toes and the distal 
interphalangeal joints had limited flexion of 5 degrees on 
both feet.  Bilaterally, the big toes revealed normal range 
of motion.  It was noted that the veteran walked with a 
straight cane with a limping or listing, bilaterally, 
depending on which foot hurts more.  The diagnosis was 
bilateral 2nd, 3rd, 4th, and 5th claw deformities, status 
post surgical correction with residual recurrent and episodic 
pain.

During the June 2002 Travel Board hearing, the veteran 
testified that his foot pain began during active duty.  He 
denied a history of foot difficulties prior to military 
enlistment.  He said that his symptoms during service 
included sharp pain during marches which extended from the 
heel to his toes.  He said that his foot difficulties 
continued throughout his period of active duty.  He stated 
that after service he used shoe inserts in an attempt to 
alleviate his foot symptoms and eventually underwent surgery 
on both feet.

In September 2002, the Board denied the veteran's claim for 
entitlement to service connection for bilateral claw toe 
deformity.

In November 2003, the RO received an October 2003 statement 
containing the veteran's report that he was physically fit 
when he joined the Navy, and that it wasn't until he began 
marching that his feet started bothering him.  He explained 
that his shoes were tight and he had to dig his heels into 
the pavement which made his toes hit the top of his shoe 
causing toe problems.  The RO construed this statement as an 
informal application to reopen the claim for service 
connection for bilateral claw toe deformity.

On a statement dated in April 2004, the veteran formally 
requested that his claim for service connection for bilateral 
congenital claw toe deformity be reopened.  He enclosed 
duplicate copies of service records as well as duplicate 
copies of statements from various relatives, colleagues, 
friends, teachers and coaches all of whom indicated that the 
veteran was very active in sports and other physical 
activities prior to service and did not have any foot 
problems.  He enclosed a copy of a form requesting anesthesia 
and performance of operations related to his hammertoe 
surgery in November 2000.  He also enclosed copies of photos 
of his feet showing stitches in his toes.  

In March 2006, the RO received the veteran's VA outpatient 
records showing treatment for various disabilities from 
November 2000 through February 2006.  Some of these records 
are duplicate copies of records already on file prior to 
September 2002, including treatment records from November 
2000 through February 2001, as well as the April 2001 VA 
examination report.  The more recent postoperative records 
from June 2001 to November 2005 show the veteran's continuing 
complaints of pain in digits 2-5 bilaterally.  They also show 
that he periodically underwent diabetic foot examinations and 
was assessed as having diabetic neuropathy and metatarsalgia.  
They include a January 2004 record showing that the veteran 
was being assessed for new diabetic inserts, and a November 
2005 examination report reflecting a diagnosis of painful 
feet postop hammertoe surgery.

In May 2006, the veteran testified at a Board hearing that he 
did not have any deformities or problems with his feet prior 
to entering service.  He said he first began experiencing 
problems with his feet in service while waiting to go to 
Vietnam.  He estimated the date to be in January or February 
of 1969.  He also said that he continued to have pain and 
discomfort in his feet after service, but didn't seek 
treatment until 1977.  He added that after service he worked 
in heavy highway construction.  His representative asserted 
that a VA opinion had never been requested regarding an 
etiological relationship between the veteran's hammertoe 
deformity and service and requested that the veteran be 
afforded a VA examination for that purpose.  

III.  Analysis

Entitlement to service connection for a bilateral claw toe 
deformity has been previously denied, most recently by the 
Board in September 2002.  At that time, the Board found that 
the appellant's congenital foot deformity clearly and 
unequivocally existed prior to his active service, and was 
not permanently worsened as a result of active duty.  The 
Board's September 2002 decision is final.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  Under pertinent law and VA 
regulations, VA may reopen and review a claim that has been 
previously denied if new and material evidence is received 
since the last final decision.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Evans v. West, 12 Vet. App. 22 (1998).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant in this case filed an application to reopen 
a claim for service connection for a foot disability in 
November 2003, the revised version of 3.156 is applicable in 
this appeal.  Furthermore, for purposes of the "new and 
material" evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As an initial matter, the Board notes changes in the 
regulations governing the presumption of aggravation.  
Currently, a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§  1111, 1132; 38 C.F.R. § 3.304(b).  
VA's General Counsel held that to rebut the presumption of 
sound condition under 38 U.S.C. §§  1111, 1132, VA must show 
by clear and unmistakable evidence (1) that the disease or 
injury existed prior to service and (2) that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOGCPREC 3-2003, 
69 Fed. Reg. 25178 (2004); see generally Cotant v. Principi, 
17 Vet. App. 116, 124 (2003).  Effective May 4, 2005, VA 
amended its regulations at 38 C.F.R. § 3.304(b) to reflect 
the change in the interpretation of the statute governing the 
presumption of sound condition.  The final rule conforms to 
United States Court of Appeals for the Federal Circuit) 
(Federal Circuit) precedent Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004), and applies to claims, which 
were pending on or filed after May 4, 2005.  As the veteran's 
case was pending as of that date, the amendment applies.

Therefore, as a preliminary issue the Board must discuss 
whether these recent changes in the regulations have any 
impact on the prior decisions as the final and determinative 
adjudication of the veteran's claims.  As previously stated, 
the new regulation states that where a defect was not noted 
at the time of enlistment, VA must demonstrate by clear and 
unmistakable evidence that the disease or injury existed 
prior to service and that it was not aggravated by service.   
Additionally, as a general matter, in circumstances wherein a 
change in law provides a new basis for entitlement to a 
benefit sought for which a claim has been  previously denied 
(i.e., through the liberalization of the requirements for 
entitlement to that benefit), the veteran may obtain de novo 
review of that prior decision without having to meet the "new 
and material" evidence requirement.  Spencer v. Brown, 17 
F.3d 368 (Fed. Cir. 1994).  In the present case, this would 
mean that the Board would adjudicate the issues of service 
connection for bilateral claw foot deformity without the 
veteran having to present "new and material" evidence.

However, in Routen v. West, 142 F.3d 1434, 1442 (Fed. Cir. 
1998), the Federal Circuit determined that the change in the 
evidentiary presumption requiring VA to clearly rebut the 
presumption of soundness, including establishing the absence 
of in-service aggravation under 38 C.F.R. § 3.306(b), was a 
procedural rule, not a substantive change in law.  See also 
Hicks v. West, 12 Vet. App. 86, 91 (1998).  The Federal 
Circuit based its conclusion on the fact that the 
modification did not create a new cause of action since a new 
basis of entitlement was not created.  For similar reasons, 
any change in law manifested by the new aforementioned 
regulations is procedural and not substantive in nature, as 
there is not new cause of action created. Therefore, the 
veteran cannot circumvent the "new and material" 
requirements.

The evidence considered at the time of the Board decision in 
September 2002 included the veteran's service medical records 
including his service entrance examination report reflecting 
his report of history of foot trouble, but also showing a 
normal clinical examination of the feet.  These records 
further show that the veteran was seen for foot problems in 
1969 and was diagnosed as having claw toes involving the 4th 
and 5th toes on each foot.  They also contain a Medical Board 
report recommending that the veteran be separated from 
service due to his bilateral claw toe disability.  The 
Medical Board determined that this disability existed prior 
to the veteran's service and was not aggravated by service.  
Postservice evidence included a VA examination report dated 
in December 1981 reflecting the veteran's complaint of 
worsening claw toes since 1979 and a finding of bilateral 
hammertoes on the 4th and 5th digits.  Also on file were VA 
outpatient records dated many years later, beginning in 2000, 
noting painful hammertoes 2-5, bilaterally.  These records 
also show that the veteran underwent arthroplastic surgery 
for right foot hammerdigit syndrome, 2-5, in November 2000, 
and left hammerdigit syndrome, 2-5, in February 2001.  A 
March 2001 record reflects the veteran's report of minimal to 
mild pain following these surgeries.  

Additional evidence submitted prior to September 2002 
included an April 2001 VA examination report containing the 
veteran' report of claw toes since service, along with a 
diagnosis of bilateral 2nd, 3rd, 4th and 5th claw deformities, 
status post surgical correction with residual recurrent and 
episodic pain.  There were also several statements from the 
veteran's family and friends stating that the veteran did not 
demonstrate any foot difficulties prior to service.  Lastly, 
there is the veteran's June 2002 Travel Board hearing 
testimony denying a history of foot problems prior to service 
and stating that this foot pain began in service. 

Evidence received since the September 2002 Board decision 
includes VA outpatient records dated from November 2000 to 
February 2006, photographs of the veteran's feet, a record 
dated in November 2000 reflecting the veteran's request for 
anesthesia, and the veteran's May 2006 Board hearing 
testimony.  Regarding the voluminous VA outpatient treatment 
records, some of these records note continuing pain in digits 
2-5 following right foot surgery in November 2000 and left 
foot surgery in 2001.  However, this fact was already evident 
from the outpatient records on file at the time of the 
Board's September 2002 decision.  The fact that more recent 
VA outpatient records show that the veteran continues to 
experience bilateral toe pain in digits 2-5, albeit more 
severe, does not constitute new and material evidence.  In 
other words, there is nothing in these newly submitted 
treatment records that relates the veteran's postservice 
surgery for claw toes in November 2000 and February 2001 and 
continuing pain thereafter to service, either by aggravation 
or otherwise.  The photographs of the veteran's feet and his 
November 2000 request for anesthesia related to toe surgery 
likewise do not suggest a link between the veteran's present 
bilateral hammer toe deformity and service.  Lastly, the 
veteran's May 2006 Board hearing testimony to the effect that 
he did not have any problems with his feet prior to service 
is not new and material evidence since it is essentially the 
same testimony he gave to the Board in June 2002, as well as 
in his written statements on file prior to September 2002.  

Thus, for the foregoing reasons, the evidence does not raise 
a reasonable possibility of substantiating the claim for 
service connection for claw toe deformity, bilaterally, and 
therefore is not "new and material" for purposes of 
reopening the claim.  In the absence of new and material 
evidence to reopen the claim for service connection for 
bilateral claw toe deformity, the application to reopen must 
be denied.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for bilateral claw toe deformity is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


